Title: Francis W. Gilmer to Thomas Jefferson, 1 November 1814
From: Gilmer, Francis Walker
To: Jefferson, Thomas


          
            Dear Sir.  Richmond 1st Novr 1814
            My inclination to visit Philadelphia with Mr Correa which has been strengthened by every days acquaintance with him has finally determined me to do so; and I must beg of you the favor which you were so kind as to promise, in giving me a letter to Doctr. Wistar. I am sensible, of the obligation which such a recommendation as yours will impose upon me of deserving it, & will promise my endeavours to do so. I am sensible too of the personal obligation which I owe to you for such a mark of your good opinion.
            Mr Correa joins me in wishing you a long continuance of health & happiness
            very sincerely yours &cF. W. Gilmer
          
          
            P:S: a letter will reach me in Washington within a fortnight of this time, and at Philadelphia afterwards.
          
        